Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of October 28, 2007, by and between BANK OF THE WEST (the “Bank”) and
DIEDRICH COFFEE, INC. (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of November 4, 2005, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Extension of Expiration Date. The Expiration Date provided for in
Section 1.1.8 of the Agreement shall be extended to October 15, 2008.

 

2. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.

 

3. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

4. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     DIEDRICH COFFEE, INC. BY:   /s/ Bruce
Young     BY:   /s/ Sean McCarthy NAME:   Bruce Young, Vice President     NAME:
  Sean McCarthy CFO     ADDRESS:    

28 Executive Park, Suite 200

Irvine, CA 92614